Case 18-11634-JDW        Doc 48    Filed 01/31/19 Entered 01/31/19 13:22:30           Desc Main
                                   Document     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

IN RE: ARTHADIUS LA-EARL DUDLEY                              CHAPTER 13


DEBTORS                                                      CASE NO. 18-11634 JDW

                       MOTION TO INCUR NEW INDEBTEDNESS

       COMES NOW, Arthadius Dudley (“Debtor”), by and through the undersigned attorney,

and hereby requests he be allowed to incur new indebtedness, and in support thereof states as

follows, to wit:

1.     The Debtor filed this Chapter 13 Bankruptcy Case on April 26, 2018.

2.     That an agreement between VW Credit and the Debtor was reached wherein a vehicle lease

       was rejected and the Debtor’s vehicle was abandoned from the estate by order of this Court

       on June 20, 2018 (Dkt. #18).

3.     That VW Credit repossessed the vehicle on January 30, 2019, and the Debtor is now without

       adequate transportation.

4.     This Motion to Incur New Indebtedness is necessary because Debtor is in need of dependable

       transportation for his job, which enables him to perform under the confirmed plan in this

       case.

5.     The Debtor requests the Court’s approval to incur a new indebtedness in the amount of

       $11,283.00 for the purchase of a 2011 BMW 535, with monthly payments of approximately

       $185.00 to be made outside his plan. The Debtor further requests he be allowed to purchase

       a vehicle in a similar price range, but not more than $11,500.00, should the 2011 BMW 535

       not be available at the time the order sustaining this motion is entered.

       WHEREFORE, Debtor moves for an Order allowing him to incur new indebtedness of
Case 18-11634-JDW         Doc 48    Filed 01/31/19 Entered 01/31/19 13:22:30               Desc Main
                                    Document     Page 2 of 2


$11,283.00 to purchase a 2011 BMW 535, with all payments to be made outside the plan. Further,

if said vehicle is not available, the Debtor requests he be allowed to incur financing of not more than

$11,500.00 to purchase a vehicle.

       Respectfully submitted, this the 31st day of January, 2019.

                                               RESPECTFULLY SUBMITTED,

                                               /s/Robert H. Lomenick
                                               KAREN B. SCHNELLER, MSB 6558
                                               ROBERT H. LOMENICK, JR., MSB 104186
                                               SCHNELLER & LOMENICK, P.A.
                                               126 NORTH SPRING STREET
                                               POST OFFICE BOX 417
                                               HOLLY SPRINGS, MS 38635
                                               662-252-3224/karen.schneller@gmail.com
                                               rlomenick@gmail.com


                                  CERTIFICATE OF SERVICE

        I, Robert H. Lomenick, Attorney for Debtor, do hereby certify that I have this day mailed,
via electronic delivery or postage prepaid, a true and correct copy of the above and foregoing
Motion To Incur New Indebtedness to the following:

Locke D. Barkley, Chapter 13 Trustee, via ECF: sbeasley@barkley13.com

U. S. Trustee, via ECF:USTPRegion05.AB.ECF@usdoj.gov

and all creditors on the attached matrix.


       This the 31st day of January, 2019.


                                               /s/Robert H. Lomenick
                                               ROBERT H. LOMENICK
